Citation Nr: 1528783	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, rated as 10 percent disabling prior to March 8, 2010, and rated as 60 percent disabling effective March 8, 2010.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008, June 2011, and November 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in July 2008, October 2011, and November 2013; statements of the case were issued in October 2009, March 2013, and October 2014; and substantive appeals were received in October 2009, April 2013, and October 2014.   


FINDINGS OF FACT

1.  On October 21, 2011, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the issue of entitlement to an increased rating for sarcoidosis was requested.

2.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   
	
3.  The Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for sarcoidosis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).

3.  The criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2008 and January 2013 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examination in March 2011, October 2012, and June 2014 which are fully adequate.  The examiner reviewed the claims file and addressed the relevant issues and rating criteria.  The duties to notify and to assist have been met.  

Sarcoidosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in an October 2011 correspondence, stated that he was withdrawing his appeal of the issue of entitlement to an increased rating for sarcoidosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

Increased Ratings

PTSD

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A November 2007 VA psychiatry consult reflects that the Veteran was diagnosed with schizophrenia in 1968 but that he did not agree with the diagnosis.  The examiner noted that this is the diagnosis that was assigned prior to the use of PTSD (VBMS, 12/10/07,  pgs. 12-13).  The Veteran's symptoms included anxiety attacks, sleep disturbance, mood swings, depressed mood, poor impulse control, feeling irritable, hypervigilance, spontaneous crying, relationship problems, emotional numbing, avoiding crowds, isolation (sits with his back to the wall facing the door in public places), reliving Vietnam experience, flashbacks, nightmares, and rambling speech.  The Veteran stated that he made an effort to minimize his symptoms in the community to avoid the stigma of being labeled as "crazy."  He denied homicidal or suicidal ideations, and he was not experiencing audio or visual hallucinations.  The examiner diagnosed the Veteran with prolonged PTSD.  He assigned a Global Assessment of Functioning (GAF) score of 45.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

The Veteran underwent a VA examination in March 2011.  The examiner (Dr. B.C.) reviewed the claims file in conjunction with the examination.  The Veteran reported that he had a very difficult time finding a job after he was discharged from service.  He obtained seasonal work and in a Bakery.  He also reported an inpatient hospitalization for 6-8 months.  He stated that during that time he was diagnosed with schizophrenia which predated the diagnosis of PTSD.  During the examination, he reported that he experienced nightmares and flashbacks.  He reported that in 1970 or 1971 he got a job working at the Post Office, where he worked for 13 years until he was medically retired in 1984 because of a tumor on his lower spine.

The Veteran reported being depressed a lot of the time, and experiencing nightmares almost nightly.  The nightmares, which began in service, had become worse over the last 6 or 7 years.  He reported flashbacks on a daily basis (seeing the face of the person who sexually assaulted him).  He reported difficulty falling asleep and staying asleep.  He stated that he does not like to go into crowds and he did not like to go out and do things.  He reported panic attacks on a weekly basis and poor concentration on a daily basis.  He stated that he felt like he was always on guard and easily startled.  He reported problems with anger; and he noted that he has attended VA Anger Management and Stress Management Groups.  He reported problems with loss of interest and feelings of detachment from others.  He also reported having difficulty having loving feelings.  He stated that this was a huge problem for him in both of his marriages.  He reported that he also attended VA Sleep and Pain Management Groups.  He has been followed by several VA psychologists; and he was first diagnosed with PTSD in November 2007.  

Upon examination, the Veteran was alert and attentive, and he tracked the conversation well.  He was oriented to person, place, time, and situation.  There was no abnormality of posture.  His psychomotor activity was within normal limits.  His speech functions were appropriate for rate volume, prosody, and fluency, with no evidence of paraphrasic errors.  His vocabulary and grammar skills were suggestive of intellectual functioning in the average range.  He reported his mood as depressed. His affect was anxious.  His memory functions were intact.  There was no evidence of perceptual disorder.  He denied suicidal or homicidal ideations.  He maintained his own activities of daily living.  He was neatly dressed and groomed.  Eye contact was good.  He was cooperative; and his judgment was intact.  The examiner deemed him capable and competent of managing his own funds. 

The Veteran completed the Trauma Symptom Inventory (TSI) as part of his evaluation.  His test results were within normal limits.  On this inventory, he endorsed chronic symptoms with anxious arousal, depression, anger, and irritability intrusive experiences, defensive avoidance, disassociation, sexual concerns, impaired self-reference, and tension reduction behavior.  His scale score for trauma was 97 which the examiner noted is indicative of someone who has experienced severe trauma.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 45.

The Board notes that 10 GAF scores between August 2009 and April 2011 ranged from 46-47 (VBMS, 4/26/11, p. 44).  

The Veteran submitted an October 2011 correspondence from his ex-wife (K.O.V.) (VBMS, 11/2/11).  She stated that the Veteran was very angry and abusive.  She stated that he would often wake up at night, sweating profusely and crying at times.  He would talk about being in Vietnam, then he would withdraw and refuse to let her touch or comfort him.  He would sometimes leave the go into a rage and want to have a dysfunctional (sometimes violent) sexual encounter.  He would sometimes leave for days at a time so that she would be safe from him.  She stated that his anger was constant and kept getting him into trouble.  She finally divorced him in 1998.

A November 2011 correspondence from Dr. E.H. reflects that he was treating the Veteran for PTSD.  He stated that the Veteran reported nightmares, depression, irritability, hypervigilance, avoidant behavior, and impaired concentration.  He also reported occasional suicidal ideations though not requiring psychiatric admission.  Dr. E.H. stated that the Veteran lost several jobs in the past owing to his irritability which caused him to become embroiled in confrontations with coworkers and supervisors.  He continued to experience significant symptomology despite good compliance with both psychotropic medications and talk therapy.  At the Veteran's November 2011 appointment, Dr. E.H. assigned a GAF score of 47.  He stated that he has treated the Veteran for more than two years and that he believes the Veteran to be sincere in his representation of his illness.  Dr. E.H. opined that the Veteran is totally and permanently disabled.

The Veteran underwent another VA examination in October 2012.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

The Veteran once again completed the TSI.  However, this time, his scale score was significantly clinically elevated, indicating over-endorsement of or feigning of symptoms and endorsement of odd symptoms often associated with psychosis.  The examiner determined that the validity of the Veteran's subjective reports was questionable, at best.  The examiner noted that the Veteran may have been over-exaggerating symptoms since the nature of the examination was to determine an increase in monetary compensation for his service connected condition.

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55, which reflected chronic problems with depression, anxiety, and sleep, with few friends, little family support, and persistent suicidal ideation with no plan or intent.  However, the examiner noted that the Veteran functioned independently and was the primary caretaker for his mentally ill adult son.  

The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  She was of the opinion that the Veteran's PTSD symptoms alone did not preclude him from securing or maintaining substantially gainful employment.  She noted that his symptoms did not impact his ability to engage in physical and/or sedentary work; and that based on the Veteran's current level of functioning, he appeared capable of sedentary, flexibly scheduled employment, with limited stress/responsibility and limited/minimal interaction with staff and/or customers.   

The Veteran submitted an April 2013 correspondence from Dr. C. (licensed psychologist working at the VA Gulf Coast Veterans Health Care System).  Dr. C. stated that since 2007, the Veteran has actively participated in pharmacotherapy and both individual and group psychotherapy.  He also attended both group and individual psychotherapy at the local Vet Center.  He stated that based on his interactions with the Veteran (both in individual and group therapy sessions), it was his clinical impression that with his current level of functioning, the Veteran would not be able to maintain employment due to his difficulties in self-management of his anxiety symptoms.  He noted that the Veteran experienced significant symptoms of PTSD including but not limited to, sleep disturbances, nightmares, recurrent ruminations, panic attacks, hypervigilance, and significant anger dyscontrol.  It was his clinical impression that even if the Veteran secured employment, he would likely not be able to maintain it.  Moreover, the process very likely would negatively contribute to his mental health status and possibly slow his progress in treatment. 

The Veteran submitted a November 2013 correspondence from J.A.K. (facilitator of a group of Vietnam Veterans all of whom were diagnosed with PTSD (VBMS, 12/9/13).  He stated that the group, including the Veteran, had been meeting for approximately five years.  In that time, J.A.K. observed the Veteran's behavior.  He was of the opinion that the Veteran demonstrated practically all of the characteristics of severe PTSD, and occasionally exhibits episodes of depression.   He stated that the Veteran was severely restricted in his ability to concentrate on his immediate environment.  He also demonstrated significant memory loss (short and long term).  J.A.K. stated that the Veteran had a pleasant demeanor while in the group; but his communication skills were impaired.  On a day to day basis, the Veteran was plagued with anger issues, and he would fly into a rage at the least provocation from others both in his nuclear environment and in the community.  J.A.K. was of the opinion that the Veteran was severely challenged in his ability to interact with the general public, and therefore incapable of garnering and maintaining employment.  He stated that whatever employment skills he may have had in the past are gone and he was unlikely to be able to learn new ones.

The Veteran underwent another VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he remained divorced from his second wife for more than 17 years.  He stated that he continued to care for his 36 year old son who lives with him and has been diagnosed with chronic schizophrenia and autism.  He stated that it is just the two of them living in his home together.  He stated that he had occasional  telephone contact with his older son who lives in California.

The Veteran stated that he occasionally went to the Biloxi Vet Center for individual therapy.  He was last seen in group therapy in March 2014.  He stated that this group has been temporarily suspended because they are trying to find a new provider.  His psychotropic medications included diazepam for anxiety, trazodone at bedtime for depression and sleep, and paroxetine at bedtime for PTSD.  He described his mood as "really depressed."  He stated that it is hard for him to get going.  He reported difficulty sleeping, and nightmares once or twice per week.  He also reported flashbacks of the sexual assault.  He stated that he had a difficult time with his sex life and maintaining a relationship.  His affect was flat.  He reported problems with panic attacks about twice a week (situational panic attacks with large crowds, driving over bridges, or driving on I-10).  He stated that these attacks last about 15 or 20 minutes; but cause him he feel bad the rest of the day.  He reported that he had little social support other than his health care treatment at the VA.  

The Veteran reported problems with falling asleep and staying asleep.  He reported nightmares about his sexual trauma a couple of times per week.  He stated that his sleep varied from four to six hours per night.  He reported lost interest and motivation in most things that he used to enjoy doing.  He reported a lack of energy and motivation.  He stated that it takes him a long time each day to get up and get going (motivation).  His health conditions had some impact on his mood but not to the extent of his memories of his sexual assault.  He admitted that he had occasional thoughts of suicide as a desire to escape.  However, he stated that he would never
act on those thoughts because he is the primary care taker for his disabled son.

Upon examination, the Veteran was clean and well-groomed.  He was casually dressed and wearing a Vietnam ball cap.  He ambulated using a cane but without visible gait problems.  He endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Once again, the Veteran completed the TSI.  He endorsed mildly elevated (less than one standard deviation above the norm) symptoms of anxious arousal, anger and irritability, depression, defensive avoidance, intrusive experiences, and tension reduction behaviors.  Objective test results substantiated the clinical diagnosis of PTSD according to DSM-5 and DSM-IV diagnostic criteria.

The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found that there was no evidence to suggest that the Veteran's PTSD diagnosis alone would preclude him from securing or maintaining substantially gainful employment.  She stated that his PTSD symptoms did not impact his ability to engage in physical and/or sedentary work if he so chooses; and there were no functional limitations related to his service-connected PTSD at this time.  He appeared capable of sedentary, flexibly scheduled employment with limited
stress/responsibility and limited/minimal interaction with staff and/or customers, if applicable. 

The Veteran submitted a July 2014 correspondence from V.K. (a former girlfriend).  She stated that she still checked up on the Veteran and his son approximately three times per week.  She stated that she dated the Veteran for three years, and in that time, he was very moody ("changing like the weather").  She stated that he never wanted to go anywhere or to meet her family.  He just wanted to be alone in his own space.  He would repeatedly break off the relationship, only to resume it again in a day or two (VBMS, 8/4/14).   

A July 2014 correspondence from B.W. (a friend) indicated that the Veteran has issues being around people.  When the Veteran visits B.W., he only stays about 20 minutes.  He refuses to drink or socialize.  B.W. stated that the Veteran has panic attacks often, and has severe memory loss.  He soon forgets what he was just talking about, and he sometimes gets very hostile. 

The Veteran submitted a December 2014 correspondence from Dr. E.H. (VBMS, 1/26/15).  He stated that he has been treating the Veteran at the Biloxi VA Mental Hygiene Clinic since 2008.  He stated that the Veteran continued to experience problems with nightmares, depression, irritability, hypervigilance, avoidant behavior, and impaired concentration.  Dr. E.H. stated that in his opinion, the Veteran is unemployable.  He pointed out that the Veteran has lost several jobs in the past owing to his irritability which led him to become embroiled in confrontations with supervisors and coworkers.  The Veteran was also prone to taking frequent "time outs" owing to panic attacks which significantly impacted his productivity level.  Dr. E.H. stated that he last assessed the Veteran in November 2014 and that at that time, he assigned him a GAF score of 47-50.  He stated that he has always believed the Veteran to be sincere in his reportage of his illness and that he did not feel that the Veteran was guilty of malingering.

Subsequent outpatient treatment reports reflect that the Veteran's GAF score has remained consistently between 47-50 from August 2011 through August 2014 (VVA, Doc. 8, pgs. 12, 27, 67-68, 79-80, 97-99, 128, 135, 153; and VVA, Doc. 2., pgs. 37, 74, 106, 130, 150-151, 178, 206, and 222).   

Analysis

In order to warrant a rating in excess of 50 percent, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board finds the criteria for a 70 percent rating, but no higher, have been met for the entire rating period on appeal.  Lay statements, supported by the medical evidence, reflect a high degree of social and occupational impairment.  The Veteran has endorsed frequent panic attacks and even suicidal ideation.  His ex-wife described irritability and violent behavior.  The Veteran's treating physicians have opined that the Veteran would be unemployable due to impaired impulse control (such as unprovoked irritability).

The Board finds that as early as November 2007, the Veteran was deemed to have a GAF score of 45.  Since then, it has consistently been no higher than 50.  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that there was one exception when the October 2012 VA examiner assigned a GAF score of 55.  She also believed at that time that the Veteran may have been exaggerating symptoms.  The Board notes that the Veteran's treating doctors (particularly Dr. E.H.) has refuted this contention.

The Board also acknowledges that the June 2014 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (the criteria for a 50 percent rating).  

However, the Board finds that a preponderance of the evidence has been met with regard to the propriety of a 70 percent rating.  

The Board notes that a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board finds that the preponderance of the evidence is against assignment of a  100 percent rating.  Indeed, the Veteran is able to care for himself and his adult son.  He has not shown gross impairment in thought or communication.  Although suicidal ideation has been noted in the records, there is no evidence that the Veteran presents a persistent danger of hurting himself or others.  To the contrary, despite the suicidal ideation, he has no plans and has stated that he would not commit suicide because he needs to care for his son.  

In the absence of total occupational and social impairment, the preponderance of the evidence weighs against a finding that a rating in excess of 70 percent is warranted.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology includes nightmares, depression, anxiety, panic attacks, difficulty establishing and maintaining relationships, diminished interests, and suicidal ideation.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for PTSD, evaluated as 70 percent disabling; and sarcoidosis, evaluated as 60 percent disabling.  His combined rating is therefore 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

The Board notes that all three VA examinations were conducted by the same examiner.  In her October 2012 and June 2014 examination reports, she stated that there is  no evidence to suggest that the Veteran's PTSD diagnosis alone would preclude him from securing or maintaining substantially gainful employment.  Drs. E.H. and Dr. C, who have been treating the Veteran for a number of years, have opined that the Veteran is unemployable, as well as totally disabled.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The Board has considered the positive and nexus opinions provided by the VA examiner, Dr. E.H., and Dr. C.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez. 

Given the Veteran's serious PTSD symptoms, irritability, panic attacks, etc., the Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that a TDIU is warranted.


ORDER

The issue of entitlement to an increased rating for sarcoidosis is dismissed.

Entitlement to a rating of 70 percent, but no higher, is granted effective December 7, 2007 (the date of receipt of the claim).

A TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


